DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites the limitation “the the other one of the at least two parts” in line 2.  It appears that one of the instances of the term “the” that appears twice consecutively should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “wherein the plurality of bumps are positioned along a path of the engaging part of the beverage preparation device” in lines 1-2.  It is unclear what is meant by the term “path” in the context of the claim.
Claim 23 recites the limitation “wherein the plurality of bumps are positioned along a path of the the other one of the at least two parts” in lines 1-2.  It is unclear what is meant by the term “path” in the context of the claim.  For purposes of examination Examiner interprets the claim to require the plurality of bumps to be positioned along a surface of the other one of the at least two parts.
Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weijers et al. US 2013/0011521.
Regarding Claim 5, Weijers et al. discloses a pack (capsule 500) comprising a spout (cap 502) comprising at least two parts (left wing 539, cover foil closing inlets and outlets) relatively moveable to each other (‘521, Paragraphs [0053] and [0091]) such that at least one of the at least two parts comprises a member capable of providing resistance to being connected to an engaging part of a beverage preparation device and/or resistance to a relative movement of the at least one of the at least two parts of the spout to the other one of the at least two parts (‘521, FIG. 9B) (‘521, Paragraph [0091]).  The member comprises piercable parts (cover foil) arranged in one of the at least two parts of the spout (‘521, Paragraph [0053]).  The pack (capsule 500) also comprises a container (flexible body 501) comprising an inner volume (‘521, Paragraphs [0071]-[0072]).
Further regarding Claim 5, the limitations “for preparing a food or beverage product,” “configured to provide resistance to being connected to an engaging part of a beverage preparation device and/or resistance to a relative movement of the at least one of the at least two parts of the spout to the other one of the at least two parts wherein the member comprises piercable parts arranged in one of the at least two parts of the spout,” and “for holding a powder product to prepare the food or beverage product” are seen to be recitations regarding the intended use of the “pack.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Weijers et al. explicitly teaches the container of the pack comprising a food product to prepare a food or beverage product (‘521, Paragraph [0061]).  Weijers et al. also teaches the wings 539 being a member that provides resistance to being connected to an engaging part of a beverage preparation device, i.e. counteracts pressure of plunger of a beverage making apparatus (‘521, Paragraph [0091]).  Furthermore, Weijers et al. teaches the member comprising parts capable of being pierced (cover foil) arranged in one of the at least two parts of the spout (‘521, Paragraph [0053]).
Regarding Claim 6, Weijers et al. discloses the container (flexible body 501) comprising at least one flexible film folded to define the inner volume (‘521, FIG. 6) (‘521, Paragraphs [0073]-[0075] and [0077]).
Regarding Claim 8, the limitations “configured to inject a fluid through the spout to create a jet inside the inner volume of the container to prepare the food or beverage product are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 5 provided above.  Nevertheless, Weijers et al. discloses injecting fluid through the spout (at cover 534 that covers one or more inlets and/or outlets of the cap 502) (‘521, FIG. 6) (‘521, Paragraph [0076]) to create a jet inside the inner volume of the container to prepare the food or beverage product (‘521, Paragraph [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Hess III et al. US 6,050,451.
Regarding Claim 7, Weijers et al. is silent regarding the at least one flexible film overwrapping an entirety of the spout except for a part of the spout in direct communication with the inner volume of the container.
Hess III et al. discloses a food pack (‘451, Column 1, lines 59-65) comprising a container (container 22) and a spout (dispensing structure 20) wherein the container (container 22) is made from at least one flexible material that overwraps an entirety of the spout (dispensing structure 20) except for a part of the spout (dispensing structure 20) in direct communication with the inner volume of the container (container 20) (‘451, FIG. 1) (‘451, Column 5, lines 57-67).  The at least one flexible material does not overwrap a part of the spout in direct communication with the inner volume of the container since an opening is necessarily present between an interior of the spout and the inner volume of the container in order to provide direct fluid communication between the spout and the inner volume of the container.

    PNG
    media_image1.png
    787
    942
    media_image1.png
    Greyscale

Both Weijers et al. and Hess III et al. are directed towards the same field of endeavor of food packs made of a container and a spout.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack of Weijers et al. and overwrap an entirety of the spout except for a part of the spout in direct communication with the inner volume of the container as taught by Hess III et al. in order to provide a tamper indicator and/or freshness seal to the pack (‘451, Column 12, lines 10-19).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Husband et al. US 2014/0178538.
Regarding Claim 19, Weijers et al. is silent regarding the member comprising one or more indents or bumps.
Husband et al. discloses a beverage pack (cup 12) capable of preparing a food or beverage product (‘538, FIG. 2) (‘538, Paragraph [0015]).  The beverage pack (cup 12) comprises indents as alignment features capable of aligning the cartridge within a beverage preparation device (device 20) (‘538, Paragraph [0017]).
Both Weijers et al. and Husband et al. are directed towards the same field of endeavor of beverage packs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the member of the spout of Weijers et al. to have one or more indents as taught by Husband et al. since Husband et al. teaches that indents can be provided as alignment features to align the cartridge within the beverage making apparatus (‘538, Paragraph [0017]).
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Hazard US 3,977,557.
Regarding Claim 19, Weijers et al. is silent regarding the member comprising one or more bumps.
Hazard discloses a fitment and closure secured together through a contacting detent bump (detent bumps and depressions 54) (‘557, FIG. 6) (‘557, Column 5, lines 34-41).
Both Weijers et al. and Hazard are directed towards the same field of endeavor of containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the member of the spout of Weijers et al. and incorporate one or more bumps as taught by Hazard since Hazard teaches that bumps are a known securement structure to secure a spout or fitment to another structure.
Regarding Claims 20 and 22, Weijers et al. and Hazard is silent regarding the location of the one or more bumps being a plurality of bumps along a horizontal surface in the spout or along a vertical surface in the spout.  However, claims to a plurality of bumps which read on the prior art except with regard to the position of the plurality of bumps is held unpatentable because shifting the position of the plurality of bumps would not have modified the operation of the device in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).  The bump taught by Hazard already recognizes that bumps can be used as a securement structure.  The particular placement of the bump does not provided a non-obvious functional difference over the prior art combination.
Regarding Claim 21, the limitations “wherein the plurality of bumps are positioned along a path of the engaging part of the beverage preparation device” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 5 provided above.
Regarding Claim 23, Hazard discloses the plurality of bumps being positioned along a path of the other one of the at least two parts (‘557, Column 5, lines 34-41).
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weijers et al. US 2013/0011521 as applied to claim 5 above in view of Braxton et al. US 2010/0147885.
Regarding Claim 19, Weijers et al. is silent regarding the member comprising one or more bumps.
Braxton et al. discloses a food apparatus comprising a fitment including a bump configured to rest inside a receiving groove internally within the apparatus (‘885, Paragraph [0051]).
Both Weijers et al. and Braxton et al. are directed towards the same field of endeavor of a food pack used in a food preparation device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the member of the spout of the food pack of Weijers et al. and incorporate one or more bumps as taught by Braxton et al. since Braxton et al. teaches that bumps are a known securement structure to secure a spout or fitment to a food preparation device.
Regarding Claims 20 and 22, Weijers et al. modified with Braxton et al. is silent regarding the bump comprising a plurality of bumps disposed along a horizontal surface in the spout or along a vertical surface in the spout.  However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).  Additionally, claims to a plurality of bumps which read on the prior art except with regard to the position of the plurality of bumps is held unpatentable because shifting the position of the plurality of bumps would not have modified the operation of the device in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).  The bump taught by Hazard already recognizes that bumps can be used as a securement structure.  The particular placement of the bump does not provided a non-obvious functional difference over the prior art combination.
Regarding Claim 21, the limitations “wherein the plurality of bumps are positioned along a path of the engaging part of the beverage preparation device” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 5 provided above.
Regarding Claim 23, Braxton et al. discloses the bump being positioned along a path of the other one of the at least two parts (‘885, Paragraph [0051]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4-7 of copending Application No. 16/958,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 4-7 of the copending ‘435 application also reads on Claims 5-8 and 19-23 of the instant application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner also notes that the Double Patenting rejections have been mainained.
Applicant’s arguments with respect to Claims 5-6 and 8 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on the rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Weijers et al. is being applied under 35 USC 102 as teaching each limitation but virtue of a new rationale, which was necessitated by amendment.  The cover foil is being relied upon to teach the limitations regarding the member comprising piercable parts arranged in one of the at least two parts of the spout, which was necessitated by amendment.
Applicant’s arguments with respect to new Claims 19-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jarisch et al. US 2013/0064937 discloses a capsule comprising a rim comprising a succession of bumps that are read by a beverage preparation device (‘937, Paragraph [0095]).
Cohen et al. US 2015/0164266 discloses a beverage pack comprising support bumps for a proper positioned of an auxiliary device thereagainst (‘266, Paragraph [0079]).
Wang et al. US 2015/0082990 discloses a cam comprising multiple bumps arranged on the outer peripheral surface thereof (‘990, Paragraph [0036]).
Carr et al. US 2015/0017293 discloses a beverage preparation machine in combination with an encoding means comprising bumps or other projections which interact physically with a reader in the brew head (‘293, Paragraph [0016]).
Steinmann US 2017/0320640 discloses a spout (spout 300) comprising bumps as locking engagement features to provide a snap fit engagement for the spout within an opening when the spout is rotated into the engaged position (‘640, Paragraph [0133]).
Leimone et al. US 2017/0190481 discloses a spout held down by bumps disposed on sidewalls of a cap (‘481, FIG. 13) (‘481, Paragraph [0035]).
Corbett et al. US 2017/0021995 discloses a fitment comprising bumps (‘995, Paragraph [0129]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792